Order entered April 14, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-20-00375-CV

    IN THE BEST INTEREST AND PROTECTION OF E.P., Appellant

                   On Appeal from the Probate Court No. 3
                            Dallas County, Texas
                    Trial Court Cause No. MED-20-80112

                                    ORDER

      Before the Court is appellant’s April 10, 2020 motion to extend time to file

his brief. We GRANT the motion and ORDER the brief be filed no later than

April 30, 2020.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE